Title: To James Madison from William Charles Coles Claiborne, 1 January 1809
From: Claiborne, William Charles Coles
To: Madison, James



Sir,
New-Orleans, January 1st. 1809.

On the 29th. Ultimo, I transmitted under cover to the Secretary at War, a letter which Mr. Mather, the Mayor of New-Orleans, had addressed to me touching a Conspiracy, which he supposes to exist.  Whether there is or is not cause for that apprehension which the Mayor expresses, I cannot yet undertake to say; I have however esteemed it a duty to take some measures of precaution, & with this view, have requested Colo: Cushing who commands at Fort Adams to order to this City three or four additional Companies; but it is questionable, whether Colonel Cushing will feel himself authorised to do so, without previous instructions from the Secretary at War, or the Commanding General; I submit it to you Sir, whether it may not be proper, in the present state of affairs, and until a General Officer shall be some where in this vicinity, to vest the Governor of the Territory with so much controul over the Military force on this Station, as may enable him, to send timely succour to any exposed point.
Doctor Sibley of Nachitoches, under date of the 14th. of last month, writes me, as follows; "Nothing important has occured here lately, since the desertion of about thirty negroes; things cannot long remain in this State; it would be better (the people here say) for them to be under the Government of Spain, than thus situated; how long their allegiance to our Government, will remain without protection I know not; the negroes were furnished all with Spanish Cockades at Nacogdoches, a danse given them, and since have been marched of to the Trinity River, singing "Long live Ferdinand the Seventh".
I am daily in expectation of Governor General Salcedo’s answer to my last letter on the subject of the fugitives; But I must confess, I have little hope, that it will be satisfactory; Permit me to suggest the expediency, of ordering to Nachitoches & Opelousas two or more Companies of Cavalry; they might secure the passes to the Spanish Country, & put down that spirit of desertion, which at present prevails among the slaves; their presence would more over, tend to encrease the confidence of our frontier Citizens in the Government, and might perhaps, dispose our Spanish Neighbours to observe a more friendly Deportment; permit me also to avail myself of this occasion, to advise an immediate and considerable augmentation of the Military establishment in this Territory.  The Militia here is an inefficient force; my best and incessant exertions to introduce order and discipline have been attended with but little success; they are moreover badly armed, & indeed in case of attack, the Negroes are so numerous in the settlements of the Mississippi, that it might be dangerous to draw a considerable detachment of the Militia to any one point.  I have no reason to believe that the great Body of the people of this Territory, are otherwise, than friendly to the American Government; I do fear however that unless, supported by a strong regular force, they would not, in case of Attack, manifest that patriotic ardor in defence of the Country, which is essential to its preservation.  You are not uninformed Sir, of the very heterogeneous mass of which the society in New-Orleans is composed; England has her Partisans; Ferdinand 7th. some faithful subjects; Bonaparte his admirers, & there is a fourth description of Men, Commonly called Burrites, who would join any Standard, which would promise Rapine & Plunder.  There are nevertheless, many virtuous Citizens, in whose honesty & patriotism I fully confide and with a respectable regular force, around which to rally, they would prove themselves worthy of reliance in the hour of danger.  I have the honor to be Sir, With great respect Your hble Servt.

William C. C. Claiborne


P. S.
New Orleans could not afford to a European power, the Booty which was found at Copenhagen, But in these rapacious days, the vast sums of money known to be deposited in the two Banks of this City, together with the quantity of Cotton &c. here stored, may present a Lure too tempting to be resisted.

W. C. C. C.

